Citation Nr: 1434667	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  08-27327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a gastrointestinal disability, to include as due to an undiagnosed illness and as secondary to an acquired psychiatric disorder.
 
2. Entitlement to service connection for body aches with chronic fatigue and sleep disturbances, to include as due to an undiagnosed illness and as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to March 1990 and September 1990 to August 1991. She had additional active duty for training and inactive duty service in the Army National Guard. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. The Veteran testified before a Decision Review Officer (DRO) in March 2009, and a Conference Report documenting her testimony is of record.

In December 2013, the Board remanded the appeal for a then-pending claim of service connection for an acquired psychiatric disability, gastrointestinal disability and body aches with chronic fatigue and sleep disturbances for further development to the Agency of Original Jurisdiction (AOJ).

In March 2014, the Appeals Management Center (AMC) granted service connection for depressive disorder with an evaluation of 50 percent effective November 2006, the date of her claim.  This action constituted a full grant of the benefits sought, and the claim for service connection for an acquired psychiatric disability is no longer open for appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

 The Board has reviewed all evidence in the claims file, and in the Veteran's "Virtual VA" electronic claims file, with an emphasis on the evidence relevant to this appeal.  




FINDINGS OF FACT

1. Subjectively-reported gastrointestinal symptoms are somatic manifestations of the Veteran's service-connected depressive disorder.

2.  Subjectively-reported body aches with chronic fatigue and sleep disturbances are somatic manifestations of the Veteran's service-connected depressive disorder.


CONCLUSIONS OF LAW

1. The criteria for separate service connection for gastrointestinal disability, to include as due to an undiagnosed illness and as secondary to an acquired psychiatric disorder, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

2. The criteria for separate service connection for body aches with chronic fatigue and sleep disturbances, to include as due to an undiagnosed illness, and to include as secondary to service-connected depression, have not been met.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.14 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must apply statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Duty to Notify and Assist

 Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information on how to substantiate her claims in September, November, and December 2006 letters prior to the initial adjudication of her claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the adjudication of her claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  

The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiologies of the Veteran's claimed conditions. Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104   (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

VA's duty to assist with respect to obtaining relevant records and an examination has been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at an RO hearing.  The hearing was adequate as the DRO who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).



II. Service Connection

 Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310. 

Active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2013). 
Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty for training. 38 U.S.C.A. §§ 101(24), 106, 1131. 

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves or National Guard members for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or performed by a member of the National Guard of any state. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Annual training is an example of active duty for training while weekend drills are inactive duty. 

VA's Office of General Counsel has defined "injury" as harm resulting from an external trauma, while "disease" is defined as some type of internal infection or degenerative process.  VAOPGCPREC 04-2002 (May 14, 2002). 

For veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multi-symptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome).  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

Among the requirements for service connection for a disability due to undiagnosed illness of a veteran who served in the Southwest Asia theater of operations during the Persian Gulf War are that there are objective indications of a qualifying chronic disability, which means a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness defined by a cluster of signs or symptoms (i.e., chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness specified by the Secretary), or any diagnosed illness specified by the Secretary.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 68 Fed. Reg. 34541 (June 10, 2003).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to fatigue, signs and symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs and symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The illness must become manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2011.  Id. 

Further, by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Id.  There must be objective signs that are perceptible to an examining physician and other non- medical indicators that are capable of independent verification.  Id.  There must be a minimum of a 6-month period of chronicity.  Id. 

There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia theater of operations during the Persian Gulf War.  Id.  If signs or symptoms have been medically attributed to a diagnosed rather than undiagnosed illness, the Persian Gulf War presumption of service connection does not apply.  38 C.F.R. § 3.317; VAOPGCPREC8-98 (August 3, 1998); 63 Fed. Reg. 56,703 (1998).


Service Connection for Gastrointestinal Disability and Body Aches

The Veteran is seeking service connection for a gastrointestinal disability and body aches with chronic fatigue and sleep disturbances.  Specifically, she claims that she has symptoms of diarrhea, constipation, body aches, difficulty sleeping, and fatigue that are the result of her active duty.

After a careful review of the evidence, the Board finds that the Veteran has somatic gastrointestinal symptoms linked to her service-connected depressive disorder and which do not constitute a separate disability. See 38 C.F.R. § 4.130, Diagnostic Codes 9421 (somatization disorder) and 9434 (major depressive disorder) and Schedule of ratings - mental disorders, rating both disorders under the General Rating Formula for Mental Disorders). 

The Veteran's STRs fail to demonstrate the presence of chronic fatigue syndrome, diarrhea, constipation, body aches or difficulty sleeping.  The Board considered the Veteran's allegation of the onset of these conditions as a result of her active duty.  However, the January 2013 VA examiner who considered the Veteran's reported history, opined that there was no objective evidence of a gastrointestinal disability, chronic fatigue syndrome or fibromyalgia and that there was no objective evidence of a chronic condition of fatigue, fibromyalgia, or insomnia during service which ended approximately 20 years prior to the time of the examination.  

The Veteran also had a VA Posttraumatic Stress Disorder (PTSD) examination in January 2013 with addenda in March 2014 and May 2014. The examiner stated that the Veteran did not meet the criteria for a gastrointestinal disability, fibromyalgia or chronic fatigue syndrome.  She commented that the Veteran's preoccupation with her aches and pains was considered somatization and is seen in depression.  The examiner explained that the most common features of depression are fatigue and insomnia.  She further stated that fatigue, insomnia and general malaise were all features of the Veteran's depression.  The examiner concluded that the Veteran's gastrointestinal disability, constipation and diarrhea were somatization - making her preoccupied with these conditions whose existence was not backed up by the records or her seeking help for them. 

The Veteran does not therefore have a clinically-identifiable gastrointestinal disability or body aches with chronic fatigue and sleep disturbances but somatic complaints associated with the Veteran's depression, such as fatigue and sleep disturbances.  Finally, the May 2014 VA examiner clearly opined that the Veteran's gastrointestinal disability and body aches with sleep disturbances were manifestations of her depression. 

Given that the Veteran's gastrointestinal disability and body aches with sleep disturbances have been clinically demonstrated to be manifestations of her service-connected depressive disorder, they are not of unknown etiology, and do not constitute undiagnosed illnesses.  Further, the Veteran's gastrointestinal disability and body aches with sleep disturbances as manifestations of service-connected depressive disorder are considered in rating the service-connected depressive disorder.  As such, they cannot warrant separate service connection.  The provisions of 38 C.F.R. § 4.14 establish that the evaluation of the same disability under various diagnoses is to be avoided.  In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claims for service connection for a gastrointestinal disability and body aches with sleep disturbances, to include as due to undiagnosed illness, and to include as secondary to service-connected depressive disorder.  As the preponderance of the evidence is against the claims, there is no reasonable doubt to be resolved in the Veteran's favor.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a gastrointestinal disability, to include as due to an undiagnosed illness and as secondary to an acquired psychiatric disorder, is denied.
 
Entitlement to service connection for body aches with chronic fatigue and sleep disturbances, to include as due to an undiagnosed illness and as secondary to an acquired psychiatric disorder, is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


